Title: To Thomas Jefferson from Gilbert H. Smith, 6 October 1808
From: Smith, Gilbert H.
To: Jefferson, Thomas


                  
                  Recd. New Orleans 6th. October 1808 from William Brown Collector of the Customs for the District of Mississippi—One Bundle, One Small Trunk & one Barrel–Pacans directed to the President of the united States which articles I promise to deliver to the Collector of the Port of George Town
                  
                     Gilbert H Smith 
                     
                  
               